DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/898,173 application filed June 10, 2020, which is being examined under the first inventor to file provisions of the AIA  and replaces the non-final Office action dated October 20, 2021, which inadvertently failed to address instant claims 12 and 13.
Claims 1-25 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 16, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “0.001 wt% to 5 wt%,” and the claim also recites “0.01 wt% to 0.5 wt%,” which is the narrower statement of the range/limitation [see also claim 16].  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See also “a pH of the solution is in a range of 1 to 6 or 3 to 5” in instant claim 10.  See also instant claims 24 and 25:  “a turnover frequency for CO oxidation at 350°C exceeds 500/s or 1500/s” CeO2 or CeOx and a turnover frequency for CO oxidation at 350°C exceeds 400/s or 1300/s,” respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 6,221,805 B1).
Yamashita et al discloses “[a] catalyst support, a catalyst using the catalyst support and a process for producing the same…[wherein] the catalyst support includes a composite oxide powder produced by spraying and burning a W/O type emulsion, the W/O type emulsion including an aqueous solution dispersed in an organic solvent, the aqueous solution containing aluminum as a major component and at least one co-metallic element in addition to the aluminum” [abstract].  The composite oxide powder has a particle diameter ranging from “20 to 5,000 nm, further preferably from 20 to 2,000 nm” [column 5, lines 17-21; see also column 5, lines 53-56].  Said composite oxide powder comprising aluminum obviously corresponds to the nanoscale metal oxide, which the instant application states may “be in the form of a powder or a nanocrystallite” [paragraph 0013 in the instant specification].  More particularly, Yamashita et al discloses [Example No. 17; column 15, lines 20-47] “100 g of a 0.3 mol/L barium nitrate aqueous solution and 500 g of 0.72 mol/L aluminum nitrate aqueous solution were stirred to be homogeneous. A mixture solution was composite oxide powder. This composite oxide powder exhibited a specific surface area of 44 m2/g.  The composite oxide powder was subjected to a heat treatment in air at 800o C. for 3 hours, and was subsequently subjected to a further heat treatment in air at 1,000o C. for 5 hours. Then, 120 g of 2-propanol, which had been dehydrated in advance, 20 g of the thus heat-treated powder, and 5.416 g of a dinitrodiammine platinum aqueous solution (the concentration of Pt was 4.616% by weight) were admixed, and were stirred for 2 hours. Thereafter, the mixture was filtered, and the resulting cake was washed with 2-propanol. The cake was dried at 120o C. for 24 hours, and was subjected to a heat treatment in air at 500o C. for an hour. Thus, a catalyst of this example was prepared…The arrangement of this catalyst was as follows: Pt was loaded in an amount of 1.25% by weight on the catalyst support whose composition was Ba:Al:O=1.000:12.00:19.00 by elemental molar ratio.”  The dinitrodiammine platinum aqueous solution corresponds to the compound containing a Group 10 metal of instant claim 1; the stirring for 2 hours corresponds to the aging of the same; the washing with propanol corresponds to the washing; and the heat treatment corresponds to the calcination.  Note that it has been held that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” [In re Burhans, 154 F.2d 690, 69 USPQ 330] and the “selection of any order of mixing ingredients is prima facie obvious” [In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)].  Therefore, while Yamashita et al teaches “120 g of 2-propanol…20 g of the thus heat-treated powder, and 5.416 g of a dinitrodiammine platinum aqueous solution…were admixed,” it would have been obvious to one of ordinary skill in the art to first mix the 2-propanol and powder to form a mixture that corresponds to the solution of instant claim 1 followed by adding the platinum aqueous solution.
With respect to claim 3, the N(O)-O- moiety in dinitrodiammine platinum corresponds to the recited anion.
With respect to claim 7, Yamashita et al discloses “a composite oxide powder produced by spraying and burning a W/O type emulsion, the W/O type emulsion including an aqueous solution dispersed in an organic solvent, the aqueous solution containing aluminum as a major component, at least one co-metallic element selected from the group consisting of elements of group IIa in the periodic table of the elements, elements of group IIIa therein, elements of group IVa therein, elements of group Va therein, elements of group VIa therein, elements of group VIIa therein, elements of group IIb therein, Ga, Si, Ge and Sn, and a noble metal element” [column 7, lines 14-27].  The teaching of Group IVA elements, for example, renders obvious TiO2 and ZrO2, in which the former is explicitly disclosed in Example No. 11.
With respect to claim 8, since 2-propanol is a weak acid, it is obvious that the pH of the mixture containing the same must be less than 7.
With respect to claim 10, note Example No. 15: “[e]xcept that 100 g of a 0.3 mol/L iron (III) nitrate aqueous solution was used instead of 100 g of the 0.3 mol/L barium nitrate solution…The arrangement of this catalyst was Pt:Rh:Fe:Al:O=0.02695:0.01023:1.000:12.00:19.00 by elemental molar ratio. Note that the content of Pt was 0.769% by weight [see Pt limitation in instant claim 21 – Examiner’s insertion] and the content of Rh was 0.154% by weight.”  See preceding discussion concerning the acidity of 2-propanol and Titanium Metals below.
With respect to claim 14, Yamashita et al does not disclose that the mixing or stirring occurs at elevated temperature.  Therefore, it is the position of the Office that said steps occur at room temperature.
With respect to claim 15, see discussion above concerning drying.  Note that it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” [Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779].
With respect to claim 18, Yamashita et al discloses that the composite oxide may be crystalline [column 5, lines 24-26].
With respect to claims 19-21, since the method of preparation of the catalyst of Yamashita et al is similar to or the same as the claimed nanocatalyst, it is expected that the atom clusters are the same or similar as well, absent evidence to the contrary.  Furthermore, with respect to the turnover frequency (TOF) in instant claims 24 and 25, since said TOF is dependent on the distribution of platinum in the catalyst [see paragraph 0006 in the instant specification: “the number of product molecules per second per Pt atom within the catalyst”], and it is the position of the Office that said distribution of platinum in the catalyst of .
Claims 4-5, 9, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al (US 6,221,805 B1) in view of Tanaka et al (US 2007/0292329 A1).
With respect to claim 4, Yamashita et al does not appear to explicitly disclose that the anion comprises chloride, nitrate, or acetate.
However, Tanaka et al, which is concerned with “producing a noble metal-containing heat-resistant oxide” [abstract] on an alumina support [paragraph 0052: “[i]n case of thus preparing as a catalyst for exhaust gas purification, other known catalytic components (for example, alumina and other known composite oxides supporting a noble metal)”], discloses that dinitrodiammine platinum, chloroplatinic acid, and tetrammineplatinum nitrate are art-recognized equivalent platinum sources for noble metal-containing heat-resistant oxides on alumina supports, similar to the catalyst of Yamashita et al [see paragraph 0044: “[i]n the case where the noble metal element is Pt, solutions of platinum salt such as a nitric acid aqueous solution of dinitrodiammine platinum, an aqueous solution of chloroplatinic acid and a platinum tetraammine solution are included”].  Therefore, since the compounds were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute one for the other, and the invention as a whole would have been prima facie obvious.  In such a case, the anions is chloride and nitrate.  Note that chloroplatinic acid may be written as H2PtCl6 and tetraammineplatinum nitrate may be written as Pt(NH3)4(NO3)2.
With respect to claim 9, since the platinum source of modified Yamashita et al is the same as the instant claim, it is expected that the pH is the same or similar, absent evidence to the contrary.
With respect to claim 11, note that cerium (Ce) is in Group IVA.

Allowable Subject Matter
s 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose that the pH of any mixture is greater than 10.  Furthermore, since propanol is a weak acid as discussed above, it appears the pH of any mixture of propanol and the heat treated powder or composite oxide is less than 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772       
October 26, 2021